      CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 1 of 18




                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
                     Criminal No. 19-50 (ADM/TNL)
___________________________________


United States of America,

                               Plaintiff,
                                                         DEFENDANT’S POSITION
vs.                                                WITH RESPECT TO SENTENCING
                                                    AND REQUEST FOR VARIANCE
Johntez Leondis Randle,

                        Defendant.
_______________________________________



        This memorandum is submitted on behalf of Defendant Johntez Leondis Randle

in connection with his sentencing before the Honorable Ann D. Montgomery. Mr. Randle

is asking the Court to sentence him to the mandatory minimum term of 60 months, with

concurrent sentencing on his supervised release violation. This sentencing memorandum

will first address the Guideline calculations for the offense, and then it will articulate the

basis for Mr. Randle’s request for a downward variance from the advisory sentencing range

and why such a sentence is consistent with the provisions of 18 U.S.C. § 3553(a).

        Mr. Randle has accepted responsibility for his actions and entered his guilty plea,

avoiding the necessity of a trial. Mr. Randle acknowledges that the base offense level and

the advisory guideline range set out in the PSR is correct. However, that base offense level

is based on higher offense levels imposed for crack cocaine. Mr. Randle maintains that

there should be no sentencing disparity between crack cocaine and powder cocaine,

because that disparity is both unjustifiable and discriminatory. Accordingly, Mr. Randle

requests a downward variance based on that disparity.
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 2 of 18




       Other factors justify a downward variance under 18 U.S.C. § 3553(a) as well. Mr.

Randle’s unique circumstances, including his upbringing and mental health, justify a

variance, as does the extraordinarily harsh conditions he has endured during his two years

in confinement at the Sherburne County Jail. Taken together, these factors suggest that a

sentence of 60 months, concurrent with his supervised release violation, would be

sufficient, but not greater than necessary, to serve the statutory goals of sentencing.

Guideline Calculation

      Mr. Randle asks the Court to vary downward based on the lack of any reasonable

basis for enhanced punishment for crack cocaine over powder. There is no just or rational

reason why Mr. Randle’s sentencing range should more than double simply because the

cocaine here was recovered as crack rather than powder. He respectfully asks this Court to

vary downward to remove this unjust enhancement and employ a 1:1 crack-powder ratio

to correct for the unjust enhancement.

      The crack-powder disparity has a long and troubled history. Once Booker gave

district courts greater freedom to deviate from the guidelines when appropriate, the

rationales for the existing 100:1 disparity came under careful scrutiny. Even before Booker,

the Sentencing Commission itself had released reports questioning the fairness of the

disparity and urging Congress to reduce or eliminate it. In United States v. Kimbrough, 552

U.S. 85, 110 (2007), the Supreme Court upheld the right of sentencing courts to deviate

from the Sentencing Guidelines based on policy disagreements with how crack was

punished, “even in a mine-run case.”

      Mr. Randle’s current guideline range is established based on 309 grams (just under

13.5 ounces) of cocaine, which because it was in crack form makes his base offense level




                                              2
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 3 of 18




30. To reach level 30 with cocaine in powder form, Mr. Randle would have had to possess

at least 5 kilograms, or more than 11 pounds of cocaine. And if those 309 grams of cocaine

he possessed were in powder form rather than crack, Mr. Randle’s base offense level would

be 20, or ten full levels lower. With everything else the same, his sentencing range for that

amount of powder would be 37–46 months, increased to 60 months here because of the

mandatory minimum. But because the cocaine was found in crack form, the range becomes

100–125 months.

      The disparity of treatment between crack and powder cocaine has been reduced from

what it once was, but there is no basis for any disparity. The disparity was an outgrowth of

fears that have since been disproved. In passing the Anti-Drug Abuse Act of 1986, which

established a 100-1 ratio between crack and powder, Congress “bypassed much of its usual

deliberative process” and acted quickly in reaction to a number of well-publicized

tragedies. U.S. Sentencing Comm’n, Report to the Congress: Cocaine and Federal

Sentencing Policy 5 (2002) [2002 Report].1 Remarkably, the process was conducted with

such haste that the “legislative history contains ‘no discussion of the 100:1 ratio.’” United

States v. Robinson, 542 F.3d 1045, 1047 (5th Cir. 2008) (citing William Spade, Jr., Beyond

the 100:1 Ratio: Towards a Rational Cocaine Sentencing Policy, 38 ARIZ.L.REV. 1233,

1252 (1996)); see also 2002 Report at 7 (noting the lack of “authoritative legislative history

that explains Congress’s rationale for selecting the 100-to-1 ratio” and adding that

Congress at various points considered ratios of 50:1 and 20:1). The Fifth Circuit could only

conclude that the 100:1 ratio had been chosen largely because an early draft contained a



1
 Available at https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-
and-reports/drug-topics/200205-rtc-cocaine-sentencing-
policy/200205_Cocaine_and_Federal_Sentencing_Policy.pdf (last visited Jan. 22, 2021).


                                              3
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 4 of 18




50:1 ratio, and Congress wanted to “symbolize redoubled Congressional seriousness[.]”

Robinson, 542 F.3d at 1047 (citations omitted).

     But the fears, as codified in law, weren’t rational. The most prominent of the tragedies

driving Congress to act, the death of star basketball player Len Bias on the night the Boston

Celtics drafted him second overall in the 1986 NBA draft, was popularly blamed on crack

cocaine, but he had actually overdosed on powder cocaine. Michael Weinreb,

The Day Innocence Died, ESPN, available at

http://www.espn.com/espn/eticket/story?page=bias (last visited Jan. 22, 2021). In time,

though, it would turn out that most of what the public and Congress thought they

understood about crack in 1986 was wrong.

     As best as the Sentencing Commission could determine, there were five main beliefs

that lay behind the 100:1 ratio. These beliefs were: (1) crack’s greater addictiveness; (2)

crack’s greater correlation to serious violent crime; (3) crack’s greater physiological

dangers, especially to so-called “crack babies” born of addicted mothers; (4) crack’s greater

appeal to young users; (5) crack’s greater general availability and appeal because of its low

cost. See 2002 Report at 9–10. These beliefs were all at least partially wrong.

     The 1986 Act has been subject to constant criticism since it was passed, as the Court

is well aware, and Mr. Randle will not rehash them in their entirety here. The 2002 Report

contains a lengthy refutation of the beliefs described above, which is reinforced by a

follow-up report put out by the Commission five years later. See U.S. Sentencing

Commission, Report to the Congress: Cocaine and Federal Sentencing Policy (2007) [2007




                                             4
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 5 of 18




Report]. 2 Judge Bye wrote a dissent in United States v. Spears, 469 F.3d 1166 (8th Cir.

2008), rev’d 552 U.S. 1090, explaining at length why district courts should not be bound

by the 100:1 ratio established by Congress. And Judge Mark W. Bennett, whose sentence

was at issue in Spears, has given a reasoned justification for why the crack-powder

disparity should be abandoned entirely. See United States v. Gully, 619 F. Supp. 633 (N.D.

Iowa 2009). Other judges around the country have come to the same conclusion. See, e.g.,

United States v. Gardner, 20 F.Supp.3d 468, 470 (S.D.N.Y. 2014) (“A brief review of the

relevant background makes clear how little, if any, this disparity has to do with any

objective difference between crack and powder cocaine and how much it has to do with the

dead hand of history.”); United States v. Whigham, 754 F.Supp.2d 239, 247 (D.Mass. 2010)

(observing that “[c]ritically evaluating the crack/cocaine ratio in terms of its fealty to the

purposes of the Sentencing Reform Act is not optional” and “is not something that a judge

has discretion to do or not to do,” before adopting a 1:1 ratio); United States v. Lewis, 623

F.Supp.2d 42 (D.D.C. 2009) (adopting Judge Bennett’s reasoning in Gully to support using

the 1:1 ratio).

      All cocaine is addictive, and the means of ingestion has more effect on addictiveness

than the form of cocaine ingested. See 2002 Report at 93. The greatest risk of addiction

comes from smoking or injecting a drug, so smoking crack is more addictive overall than

snorting powder cocaine. But powder can also be injected, and when it is, the addictive

potential is approximately equal to smoking crack. But even comparing smoking crack to




2
 Available at https://www.ussc.gov/sites/default/files/pdf/news/congressional-testimony-
and-reports/drug-topics/200705_RtC_Cocaine_Sentencing_Policy.pdf (last visited Jan.
22, 2021).


                                              5
      CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 6 of 18




snorting powder, it is impossible to quantify the difference in addictive potential. See id. at

94.

      The Sentencing Commission also found that there was only a marginal difference in

rates of serious violent crime between those caught with crack versus those with powder.

See id. at 52–57. The rates of death associated with each were the same. See id. at 57.

Overall, neither crack nor powder was associated with significant rates of aggravating

factors involving weapons or injury. See id. at 52.

      The supposed “crack baby” epidemic proved to be an illusion. Because the

pharmacological effects are the same, researchers stopped even trying to differentiate the

effects of crack and powder cocaine on prenatal development. See 2007 Report at 69. More

importantly, the effects of cocaine proved to be far less disastrous than originally feared.

There was an increased risk of premature birth for fetuses exposed to cocaine, but effects

on development were limited to subtle differences in attention and impulse control. See id.

The horrible effects that people once ascribed to crack were more likely to have resulted

from the use of alcohol and tobacco or other illicit substances. See id. at 69–71.

      Nor did the belief that crack was or would become prevalent among youth turn out

to be true. Young people’s use of crack was remarkably consistent over the years 1991–

2006, with around 1% of 12th graders reporting having used in the past month. See id. 72–

73. Notably, the use of crack was about half that of powder cocaine. See id.

      Overall, crack was always less popular among the general public than powder cocaine,

and the expected explosion in usage never arrived. The Sentencing Commission reported

that, in every year from 1988 to 1998, crack use among adults remained level, with no more

than 686,000 users at any time. See 2002 Report at 69.




                                              6
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 7 of 18




      Taken all together, the evidence calls into doubt every explicit fear that led Congress

to create the crack-powder disparity. Judge Bye in Spears and Judge Bennett in Williams

both came to the same conclusion: if there has to be a distinction, the evidence actually

supports higher penalties for powder than for crack. See Spears, 469 F.3d at 1187 (Bye, J.,

dissenting) (“If anything, the evidence suggests powder cocaine should be targeted more

severely than crack.”); United States v. Williams, 788 F.Supp.2d 847, 861 (N.D. Iowa

2011) (quoting this passage from Spears and noting agreement in a sentencing order

finding no basis for the newly-enacted 18-1 ratio other than compromise and using instead

a 1:1 ratio).

     The one real, significant, and lasting distinction between crack and powder cocaine

has been demographic. The overwhelming percentage of those brought into federal court

on crack charges are Black. See 2007 Report at 15–17 (noting that Black Americans made

up 92% of crack defendants in 1992, 85% in 2000, and 82% in 2006). Uniquely among the

major types of controlled substances, three-fifths of crack defendants from 1994 to 2012

were sentenced to a decade or more in prison, with an average sentence far above that for

powder cocaine or any other drug. See Bureau of Justice Statistics, Drug Offenders in

Federal Prison: Estimates of Characteristics Based on Linked Data 6 (2015), available at

www.bjs.gov/content/pub/pdf/dofp12.pdf (last visited Jan. 22, 2021). As of 2015, more

than 88% of offenders in prison for crack offenses were Black. See id. at 3.

       The Sentencing Commission concluded its 2002 Report by noting the “widely-held

perception that the current penalty structure promotes unwarranted disparity based on

race.” 2002 Report at 102–03. “[E]ven the perception of racial disparity” is “problematic,”

wrote the Commission, because it “fosters disrespect for and lack of confidence in the




                                             7
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 8 of 18




criminal justice system[.]” Id. at 103. Before recommending that the disparity be reduced,

the Commission acknowledged that its own study showed that the “widely-held

perception” of unwarranted disparity was based in reality: “[T]o the extent that the

preceding analysis has shown that the 100-to-1 drug quantity ratio results in unduly severe

penalties for most crack cocaine offenders, the effects of that severity fall primarily upon

black offenders.” Id. Although the 2002 Report is remembered for recommending a 20:1

ratio, the Commission was explicit that a lower ratio might be more just and that it was

only setting an outer boundary. See id. at 106 (recommending a five-year threshold of “at

least 25 grams” and a ten-year threshold of “at least 250 grams,” while also suggesting a

10:1 ratio based on the then-current methamphetamine mixture thresholds).

         This variance is also supported by the circumstances of Mr. Randle’s case. There

is no violence or weapons involved. He simply possessed crack cocaine. He was not a

major player and was attempting to supplement his income. The increased penalties for

crack over powder treat Mr. Randle as if he held a significant role, but the facts of this case

show he was just a street-level dealer. See Whigham, 754 F.Supp.2d at 247 (noting that

“[t]he Guidelines undervalue just how minor a crack dealer’s role is” and that “while crack

dealers like Whigham are de facto at the bottom of the drug hierarchy, the Guidelines do

not treat them as such”).

       Here, there are limits to how far the Court can go to recognize this unjust disparity.

As mentioned above, a 1:1 ratio here would result in an advisory guideline range of 37–46

months, which is below the mandatory minimum of 60 months. Mr. Randle respectfully

asks the Court to vary downward to the mandatory minimum sentence.




                                              8
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 9 of 18




Sentencing Factors

   a. Personal Background

       Mr. Randle stands before the Court convicted of a serious crime and he knows that.

Nonetheless, he wants the Court to be aware of his background and the circumstances that

he was confronted with growing up. Despite his involvement in selling drugs, Mr. Randle

is a good person, a good father, and he has many positive assets that clearly indicate he is

capable of rehabilitation.

       Mr. Randle’s association with drugs began in his early upbringing. Mr. Randle did

not have the normal life of most kids because his parents were incarcerated through most

of his youth. Mr. Randle spent much of that time with his grandparents while his parents

were incarcerated. But he was also homeless at times, and he had to do what he felt was

necessary in order to stay alive. Mr. Randle never knew how to work a job because no one

never taught him how to do those things. Mr. Randle dropped out of school because he did

not have a stable household. He found himself staying on the streets all night and sleeping

in abandoned homes or in cars because he had nowhere else to go. At times, he had to steal

food from grocery stores to eat. He had to fend for himself, and he started selling drugs so

he could get food and shelter.

       At the age of 11, he moved from Springfield, Illinois, with his father John Randle,

and he attended school here. At the age of 13, he started getting involved in selling drugs

because the father who brought him to Minnesota struggled deeply with alcoholism and

crack cocaine abuse. At that young age, Mr. Randle found himself on a street corner selling

marijuana.




                                             9
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 10 of 18




        Mr. Randle felt obligated to protect his father and care for him while he was

struggling with addiction. At the same time, his mother was incarcerated in federal prison.,

Mr. Randle began using marijuana and drinking alcohol at the age of 14, and soon he started

encountering law enforcement. He was placed in and out of juvenile detention centers

throughout his early life. At 21, Mr. Randle began using large amounts of cocaine to cope

with his pain because doing so made him feel good and allowed him to temporarily escape

the problems in his life at that time.

        Mr. Randle had nobody to turn to or guide him growing up like other children. He

lived in tough neighborhoods in North Minneapolis where he witnessed his friends die by

gun violence, including one that died in his arms. The trauma Mr. Randle faced was

extraordinary, and he felt at times being in the street that he had to protect himself, which

explains why he was arrested in 2006 for possession of a short-barreled shot gun. Mr.

Randle’s intention was not to use it, but only to protect his household.

     This was not the life Mr. Randle wanted for himself. He wanted to be like his icon,

Michael Jordan. He used to play basketball all day after school because he wanted to be

somebody in life. He did not want to be a drug dealer, and he did not want to be labeled as

a criminal or a tough guy. That is not who Mr. Randle is, regardless of his criminal history.

Mental Health

        Perhaps unsurprisingly given his upbringing, Mr. Randle has experienced mental

health issues, including ongoing depression and anxiety. He has struggled with a learning

disability and a low IQ. He has experienced mental health issues, and he was even

hospitalized for them while growing up. As a result of his learning disability, he was placed

on social security and experienced mental health issues relating to ADHD. He also




                                             10
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 11 of 18




struggled with personality disorders and significant depression and anxiety. As reflected in

the PSR, Mr. Randle has been dealing with mental health issues for quite some time. They

have been diagnosed while incarcerated at Sherburne and also before that in Hennepin

County.

     Through no fault of his own, Mr. Randle has experienced severe depression and

anxiety at various stages in his life, and he has sought refuge in both alcohol and drugs as

a coping mechanism. While incarcerated at Sherburne, with the normal county jail

restrictions heightened by even more restrictive pandemic procedures, his condition has

deteriorated. He has been prescribed various medications during the past two years, without

much success. In addition to being a consideration for hard time credit, he also wants the

Court to consider his mental health in determining an appropriate sentence in this case.

Mr. Randle maintains that if he is sentenced to a significant amount of prison time, this

will exacerbate his present mental health issues. He recognizes that these issues will be an

ongoing struggle, and that he will have to confront them both in and out of prison.

   Mr. Randle has experienced an unfair life. He had dreams of growing up like every

other kid, but unfortunately that did not happen because of lack of parental supervision.

Everything Mr. Randle did was for his survival. He recognizes that he has engaged in some

assaultive behavior in the past, which was partially because of his use of alcohol as an

attempt to cope with his mental health. His recent history has been free from violence. He

has recognized that his alcohol use was a problem, and he has tried to address it.

     He participated in RDAP as well as other classes during his last period of

incarceration. This was reflected by his successful employment history upon his release.

The first week out, Mr. Randle was employed with team personnel and his second job was




                                            11
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 12 of 18




for Centimark Roofing, and his third job was working for Busy Bee Services, where by all

accounts he was successful and a dedicated employee. (See Letter from Ms. Denise Evans

(attached as Exhibit A).)

    Mr. Randle is personally devastated by his involvement in this offense because his

conduct was in direct opposition to the direction his life was going. He relapsed and started

using powder cocaine, which has been a struggle throughout his life. He ended up in debt

and was trying to catch up on some of his bills. At the time, he was under duress and was

having difficulty providing for his children and his household and all of the people he was

trying to help. In addition to his children, he wanted to take care of his elderly grandparents

and put them in a better situation. He also thought by generating some extra income, he

could start a legal business so his family wouldn’t have to struggle with drugs. Mr. Randle

ended up hanging around some old friends, and he did them a favor by participating in the

drug world. He never generated significant income, nor did he buy expensive cars or

jewelry. He was simply trying to get ahead.

     His intention upon his release from prison was not to get back into the drug trade but

instead to work in a legitimate job and provide for his children and family. He is extremely

remorseful for those decisions, and he recognizes that he has let himself and his children

down once again. In his own words, at times he feels like a loser, wishing that he could

take back everything that he has been through in his life to become a normal person and

not be labeled as a criminal. He also wishes he could change the mistakes he has made. But

he fully accepts responsibility for his actions, and he is prepared to go forward with his life

and atone for his mistakes.




                                              12
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 13 of 18




    Mr. Randle admits that what he did was wrong, and he accepts the consequences for

his mistakes. He knows that he cannot keep making excuses for how he was raised to

continue to indulge in criminal activity. A five-year sentence would give him the

opportunity to correct his mistakes and once again take advantage of RDAP as well as other

classes that the BOP has to offer. Such a sentence will also be sufficient punishment for

his crime.

    As the Court is aware, Mr. Randle has a loving family and several children. He takes

pride in being a father and loves his children dearly. He would do anything in the world for

them even if that meant dying so they could have a better life. He has tried to provide for

them in the best way he knows how and be a hands-on father, so they do not have to

experience what he did growing up. He always wanted to give his children a fair

opportunity in life, and he took chances and made sacrifices to provide for them. His

children are the most important people in his life, and he made a promise to never let them

down again.

    His current situation has caused Mr. Randle a great amount of pain because he thought

he would succeed in life when he got released from prison. The whole time in prison, he

was not sitting there thinking about selling drugs, but rather about what he could do to

improve himself and to be successful upon his release. While incarcerated, he was

recognized as a leader in RDAP, selected to make presentations to the staff and the RDAP

community. And he participated fully in RDAP even though he knew he wasn’t eligible

for the one-year reduction in sentence. Mr. Randle has many positive qualities which can

be marshalled to assist in his success and rehabilitation upon his release.




                                             13
    CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 14 of 18




        Mr. Randle is not a bad person. He knows where he went wrong and does not need a

sentence of ten years to convince him that the path he chose was not correct. In addition,

such a lengthy sentence would also have an adverse impact on the mental health problems

he has encountered and experienced throughout his life. He understands what it takes to do

the right thing and recognizes the folly of trying to get money illegally when times get

hard. He acknowledges that he had no business selling drugs and accepts responsibility for

those actions.

        Mr. Randle is requesting a second chance to rehabilitate himself and take advantage

of all that prison has to offer. He is clearly a smart person, wise in life and possessing a

great deal of common sense. Although what he went through in his life has been traumatic,

he promises that he will make something out of his life and do something constructive for

the benefit of his children. Upon his release, he has high hopes and aspirations. He would

like to help not only the people he loves but also the people in the community. He feels

that because of his own unique experience, he has something to offer and could provide

guidance to youth in the community to help them avoid many of the pitfalls he has

encountered in his life. Despite all that he has been through, he is determined to make it in

life.

Criminal History

    Mr. Randle is aware that the Court will consider his criminal history as one of the

factors in determining the appropriate sentence. He recognizes that on paper, his past

record, may give a negative impression. As stated previously, with respect to his firearms

conviction, it was born out of a need for protection and not violence. With respect to his

drug offenses, they were a result of his attempt to survive. It is counsel’s understanding




                                              14
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 15 of 18




that Mr. Randle will provide more details regarding his past actions in his own letter to the

Court.

Hard Time

    Mr. Randle also respectfully asks the Court to vary downward because of the

extraordinary punishment of having been housed in Sherburne County Jail since February

6, 2019. The BOP will give him credit for approximately two years in custody, and Mr.

Randle respectfully asks for the Court to vary downward by an additional two years

because the hardships of his time in jail justify 2-days-for-1 credit.

   Sherburne County Jail is spartan under the best of conditions. There is limited

programming, and no opportunity to go outside. People housed in Sherburne County Jail

never see the sun, but they do see the lights in their cells, 24 hours a day. Added to the

constant noise of people yelling, singing, and crying, it makes sleep almost impossible.

     This past year has been even worse. Mr. Randle’s time has fallen during the whole of

the pandemic. Due to Covid restrictions, people can’t even participate in the limited

programming the jail offers. The only exercise they can get is what they can do in their

cell. For weeks at a time, people have been kept in their cells 22 hours per day, with just

two hours out to use the day room. The conditions are damaging, physically and

psychologically. Mr. Randle has experienced significant mental health issues while

incarcerated and diagnosed by jail medical staff as suffering from both anxiety and major

depression. As noted earlier, he experienced mental health conditions prior to his stay at

Sherburne but the conditions there have caused him to reoccur and deteriorate.

     The time Mr. Randle has spent in custody over the past two years has been

extraordinarily punitive, and he respectfully asks the Court to take these conditions into




                                              15
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 16 of 18




account in sentencing. These conditions warrant a downward variance of two years to

reflect 2-days-for-1 credit.

Supervised Release Violation

   Mr. Randle is facing a supervised release violation in Docket No. 14-CR-134. Under

18 U.S.C. § 3583(e)(3), the maximum penalty he faces for violating supervised release on

a Class C felony is two years. The Court has discretion to order that any sentence on Mr.

Randle’s violation run concurrently with his new sentence. See, e.g., United States v. Smith,

--- F.3d ---, No. 19-3528 (8th Cir. Dec. 23, 2020), Slip Op. at 4. The government has not

taken a position on the matter.

   Running a violation time concurrent is not unusual, even with repeat firearm offenses

posing a more imminent public-safety risk than the non-violent crack sales in this offense.

In United States v. Derek Johnson, Crim. No. 07-92 (PJS), Mr. Johnson violated his

supervised release for a firearm offense by failing to remain law abiding. The violation had

an advisory guideline range of 21 to 27 months. The Court imposed 21 months to run

concurrent with his sentence in Crim. No. 14-130, a new gun case. In United States v.

Michael Brooks Bynum, Crim. No. 12-172 (SRN), the Court ran Mr. Bynum’s violation for

his supervision term for possession of a firearm concurrent with this new firearm and

robbery convictions. In United States v. Trudale Williams, Crim. No. 17-60 (SRN), the

violation term for possessing a firearm ran concurrent with the new firearm case.

   As shown above, there are good reasons under § 3553 why a sentence of less than 60

months would be appropriate for Mr. Randle’s new offense if there were no mandatory

minimum, and so he respectfully asks the Court to use those reasons to support a concurrent

sentence on the supervised release violation. Merely applying a 1:1 crack-powder ratio, for




                                             16
   CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 17 of 18




example, leads to an advisory sentencing range in this case of 37–46 months, even before

considering Mr. Randle’s other arguments related to the context of his life, his mental

health and chemical dependency issues, and the hard time he has served in his two years at

Sherburne County Jail. Although the Court cannot sentence below 60 months, Mr. Randle

respectfully asks the Court to run his supervised release sentence concurrent to the present

offense because five years is sufficient to punish Mr. Randle for both the new offense and

his violation of supervised release.

                                       CONCLUSION

       For all of these reasons, Mr. Randle is respectfully requesting a variance from the

advisory guideline range pursuant to 18 U.S.C. §3553. He asks this Court to impose a

sentence that would allow him to return to his family as soon as possible and begin a new

chapter in his life that does not involve any criminal activity. A sentence of 60 months is

more than adequate and reflects the seriousness of the crime, consideration for his own

unique circumstances, promotes public safety, and serves as an adequate deterrent.



Dated: January 22, 2021                       Respectfully submitted,

                                              LAW OFFICES OF
                                              THOMAS H. SHIAH, LTD.

                                              By     S/Thomas H. Shiah______
                                                     Thomas H. Shiah #100365
                                                     331 Second Ave South, Ste 705
                                                     Minneapolis, MN 55401
                                                     (612) 338-0066

                                                     Attorney for Defendant




                                            17
       CASE 0:19-cr-00050-ADM-TNL Doc. 169 Filed 01/25/21 Page 18 of 18




To whom it may concern:


This letter is to give positive feedback on the performance of Johntez Randle.
Mr. Randle is a person that has in the past, always helped to accommodate the needs of Busy
Bee and its customers. He was valued and appreciated here as a contributor to the well being
of our stake holders.
We here at Busy Bee needed people like Johntez that will go above and beyond many of our
other contractors, he did not complain, and did a great job servicing our customers when he
was able to work.
Johntez worked very well with the other drivers and warehouse personnel. His positive
attitude and cheerful disposition created an enjoyable work environment. He was
exceptionally reliable; we could always count on him to get the job done right.
It is my opinion that Johntez just needs to be given a chance.


If you need any further information, please do not hesitate to call.
Thank you,
Denise Evans
Operations Manager
Office: 651-373-1332




                                            EXHIBIT A
